DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-28 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 1-16, 18, 19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tilleman (US 2020/0079325).
As to claim 1, Tilleman discloses in droplet sensor having claimed
a.	a view system for a vehicle, comprising: at least one image capture unit for capturing image data of an area around the vehicle, wherein the image capture unit has an image sensor and an optical element read on ¶ 0022, (For optical systems such as cameras or imaging sensors that include lenses or protective windows in front of the lenses that are susceptible to contamination, automatic detection of pollutants on the lens or protective window could trigger an automatic adjustment of the camera's parameters—e.g., the illumination level, exposure time, 
b.	at least one image processing unit for processing the image data captured by the image capture unit read on ¶ 0026, (FIG. 1 is a control diagram of an example droplet sensor system 102 according to one or more embodiments of this disclosure. Although embodiments of droplet sensor system 102 are described herein in the context of droplet detection, the principles of droplet sensor system described herein can be used to detect other types of foreign bodies in contact with a window. Aspects of the systems, apparatuses, or processes explained in this disclosure can constitute machine-executable components embodied within machine(s), e.g., embodied in one or more computer-readable mediums (or media) associated with one or more machines. Such components, when executed by one or more machines, e.g., computer(s), computing device(s), automation device(s), virtual machine(s), etc., can cause the machine(s) to perform the operations described);
c.	light source for illuminating the optical element, wherein the view system is configured to highlight the recognizeability of a foreign particle (S, T), which is located on the optical element, on the image sensor of the image capture unit by the illumination of the optical element read on ¶ 0027, (droplet sensor system 102 can include an emitter 104, a photodetector 106 and associated circuitry (including an amplifier), a comparator 110, and summing points 118 and 107 (which may be realized either digitally or as analog circuits).  Droplet sensor system 102 can also comprise a memory, and in some embodiments may also comprise one or more processors. Droplet sensor system is configured to interact with a window 105 to detect foreign bodies on the surface of the window as will be described below. In various embodiments, one or more of the emitter 104, photodetector 106, comparator 110, and summing 
As to claim 2, Tilleman further discloses:
a.	wherein the light rays emitted by the light source fall into the optical element from outside of the image capture unit read on ¶ 0032 & ¶ 0039, (The scenario depicted in FIG. 3 represents a calibration stage during which window 105 is free of foreign bodies and a baseline value is measured and stored for subsequent comparison purposes during normal operation of the system 102. Emitter 104 (e.g., an LED, laser diode, VCSEL, or another type of light source) emits rays 306a directed toward a first edge 308a of window 105, and a photodetector 106 is directed toward a second edge 308b of the window 105 opposite the first edge 308a collects the radiation 306 outcoupled from the window 105. When light rays 306a are emitted from emitter 104 toward the first edge 308a, a fraction of the rays 306a are coupled to the window 10.  Window 105 is a window pane of a camera or other type of optical sensor, the output signal 410 can be configured to adjust an operating parameter of the camera to compensate for the reduced amount of light received by the camera's sensor as a result of the elevated level of pollution on the window 105. For example, in response to detecting that the measured radiation value has fallen below the baseline signal value by a defined amount, comparator 110 can increase the amount of illumination emitted by the camera when acquiring an image, increase an exposure time of the camera, or increase the camera's aperture setting in order to compensate for the elevated amount of pollution on the window 105, which may otherwise cause less light from the field of view to be received at the camera's sensor).
As to claim 3, Tilleman further discloses:

As to claim 4, Tilleman further discloses:
a.	an image recognition unit which recognizes the highlighted recognizeability of the foreign particle (S, T) on the image sensor by use of an algorithm read on ¶ 0046 & ¶ 0058, (sets of droplets 612a and 612b are attached to the surface of window 105 in this example, outcoupling a fraction of the propagating wave 608 from the system 600. Consequently, the outcoupled rays that reach photodetector 610 carry less power relative the outcoupled rays received when no droplets are on the surface of the window 105. The reduced radiation power is measured and identified by the system 600 as described above, and the comparator 110 generates an output signal based on the presence of droplets 612a and 612b in response to determining that the radiation loss exceeds a defined threshold.  it will also be recognized that the disclosed subject matter includes a system as well as a computer-readable medium having computer-
As to claim 5, Tilleman further discloses:
a.	wherein the image recognition unit is adapted, if it detects a foreign particle, to output a signal for removal of the foreign particle and/or signal the driver read on ¶ 0038, (Comparator 110 can be configured to generate any suitable output signal 410 according to the needs of the application in which sensor system 102 is used. For example, in some embodiments comparator 110 can generate a notification signal directed to a graphical interface, a client device, or another type of notification device indicating that window 105 must be cleaned. In another example, output signal 410 may be a control signal that instructs a window cleaning system e.g., a windshield wiper system or another type of cleaning system—to initiate a window cleaning sequence that cleans the foreign bodies 402 off of window 105).
As to claim 6, Tilleman further discloses:
a.	wherein the light source is arranged outside of the area of view of the optical element read on Fig. 5 and ¶ 0028, (The emitter 104 can be configured to emit light rays by one or more associated light sources, such as LEDs, laser diodes, VCSELs, or other types of light sources. Photodetector 106 can be configured to measure power of light radiation received at one or more associated photodetectors. As will be described below, the light radiation measured by the photodetector 106 is sourced primarily by the light sources of emitter 104. When the window 105 is affected by a disturbance from the environment, such as one or more liquid droplets, a fraction of the optical radiation propagating in the window is outcoupled, resulting in a loss of radiation power of the propagating radiation).
As to claim 7, Tilleman further discloses:

As to claim 8, Tilleman further discloses:

As to claim 9, Tilleman further discloses:
a.	wherein the light source is arranged such that the light rays emitted by the light source hit indirectly the optical element read on ¶ 0043, (Light rays 306a are coupled into the window 105 and propagate in the window 105 to the second edge 308b. Upon reaching the second edge 308b, the incident radiation of waves 306c is reflected by the reflective layer 502 and propagate in the window 105 back to the first edge 308a, where the rays are decoupled as rays 306b and received by photodetector 106. As in the embodiment described above, system 102 generates an output signal 410 in response to determining that the measured radiation power of rays 306b drops below the value of the baseline signal 120 by a degree indicative of the presence of one or more foreign bodies 402 on window 105). 
As to claim 10, Tilleman further discloses:
a.	wherein the light source is arranged such that the main part of the light rays emitted by the light source hits a portion of the optical element which is depicted on the image sensor read on ¶ 0028, (The emitter 104 can be configured to emit light rays by one or more associated light 
As to claim 11, Tilleman further discloses:
a.	wherein the light source is configured to operate with different light waves read on ¶ 0025, (a source of light—e.g., a light-emitting diode (LED), a laser diode, a vertical cavity surface emitting laser (VCSEL), or another type of light source—is coupled into the window at one edge, and a detector—e.g., a photodetector—that is disposed at an opposite edge of the window (or the same edge if the opposite edge is reflective) receives the outcoupled light or a fraction thereof that is outcoupled from the edge. If no foreign objects, such as the droplets, are in contact with the window surface, the photodetector receives a sequence of unperturbed light signals that, if calibrated, indicate the magnitude of the coupled light). 
As to claim 12, Tilleman further discloses:
a.	wherein the light source is configured to operate with light waves which are visible for the human eye read on ¶ 0025, (a source of light—e.g., a light-emitting diode (LED), a laser diode, a vertical cavity surface emitting laser (VCSEL), or another type of light source—is coupled into the window at one edge, and a detector—e.g., a photodetector—that is disposed at 
As to claim 13, Tilleman further discloses:
a.	wherein the light source is an infrared-light source, which emits light waves in the near, middle and/or far infrared portion read on ¶ 0023, (optical methods can be employed to monitor for presence of droplets, whereby optical probe beams are emitted to illuminate the window surface (e.g., in the invisible infrared spectral range), and beams reflected from the window surface are collected by special detectors). 
As to claim 14, Tilleman further discloses:
a.	wherein the light source is configured to operate permanently or in timely defined intervals read on ¶ 0005 & ¶ 0036, (during normal operation after completion of the calibration stage, system 102 uses the stored baseline signal 120 for comparison purposes to detect presence of foreign bodies on window 105. If a foreign body, such as a liquid droplet, contacts the surface of window 105, the foreign body acts as an outcoupler that funnels a fraction of the confined electromagnetic radiation from the window 105 and consequently reduces the amount of radiation reaching the photodetector 106. FIG. 4 is a schematic of droplet sensor system 102 depicting normal operation after calibration of the system 102). 
As to claim 15, Tilleman further discloses:
a.	wherein the light source is configured to operate permanently or in timely defined intervals read on ¶ 0005 & ¶ 0036, (during normal operation after completion of the calibration 
As to claim 16, Tilleman further discloses:
a.	wherein the light source is configured to operate dependent on the image rate of the image sensor and/or the image recognition unit and the reproduction unit, respectively read on ¶ 0049, (Line 808 plots the signal level for droplets applied by a spray bottle. Line 806 plots the signal level for a single droplet having a wet diameter of 3 mm, which corresponds to a water droplet having a volume of 1 microliter adhering to a smooth glass surface. The system 102 responds with a finite time lag to the presence of the droplets, depending on the magnitude of the radiation power, waveform and frequency and the location of the droplets on the surface. For the system 102 used in this test the response time is between 6 to 17 seconds. The smallest droplets, atomized from a spray bottle (line 808), show the longest response time, while the larger droplets (line 804) yield the shortest response time. The shortest response time occurs due to 20 droplets having a volume of 1 microliter each). 
As to claim 18, Tilleman further discloses:
a.	wherein the light source is arranged to the optical element such that the light rays emitted by the light source are not visible from defined view directions in the vehicle environment for the human eye read on ¶ 0023, (Optical methods can be employed to monitor for presence of droplets, whereby optical probe beams are emitted to illuminate the window surface (e.g., in the 
As to claim 19, Tilleman further discloses:
a.	wherein the optical element comprises as the outermost component a front glass or a lens read on ¶ 0050, (the techniques described herein can effectively detect the presence of droplets or other foreign bodies on a window using waveguide principles, which allow the light source and the photodetector to be installed near the edges of the window rather than being mounted in front of the window as in reflective methods. The detection system described herein can be suitable used to monitor for foreign bodies on windshields, camera lenses, protective windows, canopies, bar code scanners, time of flight cameras, or other applications in which window particulates must be monitored). 
As to claim 21, Tilleman further discloses:
a.	wherein the light source is located in spatial vicinity to the optical element read on ¶ 0043, ( FIG. 5 is a schematic of another embodiment of droplet sensor system 102 in which emitter 104 and photodetector 106 are disposed at the same edge 308a of window 105. In this embodiment, the opposite edge 308b of window 105 is coated with a reflective layer 502. Similar to the embodiment described above in connection with FIGS. 3 and 4, light rays 306a are emitted by emitter 104 and are directed toward the first edge 308a of window 105. Light rays 306a are coupled into the window 105 and propagate in the window 105 to the second edge 308b). 
As to claim 22, Tilleman further discloses:
a.	wherein a plurality of light sources is present read on ¶ 0045, (FIG. 6 is a schematic of an example droplet sensor system 600, in which light rays 602a and 602b are emitted from two light 
As to claim 24, Tilleman further discloses:
a.	wherein the light source comprises an optical wave guide read on ¶ 0024, (a window pane with air on both sides (adjacent to the front and rear surfaces of the window) acts as a three-layer waveguide in which the window is the second (middle) layer, and the first and third layers are air. Because the window—the middle layer of the waveguide—possesses a refractive index greater than that of the outer air layers, light rays emitted toward an edge of the window are coupled to the window, confined in the waveguide, and propagate across the window).
25. The view system according to claim 1, wherein the light source is an LED or an OLED or a laser or diode or light bulb or halogen lamp or black light read on ¶ 0025, (a source of light—e.g., a light-emitting diode (LED), a laser diode, a vertical cavity surface emitting laser (VCSEL), or another type of light source—is coupled into the window at one edge, and a detector—e.g., a photodetector—that is disposed at an opposite edge of the window (or the same edge if the opposite edge is reflective) receives the outcoupled light or a fraction thereof that is outcoupled from the edge. If no foreign objects, such as the droplets, are in contact with the window surface, the photodetector receives a sequence of unperturbed light signals that, if calibrated, indicate the magnitude of the coupled light). 

5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tilleman in view of Roberts (US 20180221871).
As to claim 20, Tilleman disclose all claim limitations except explicitly disclose wherein the optical element has a filter, which changes at least one illumination parameter during illumination.
	However, Roberts in identify a target object teaches:
a.	wherein the optical element has a filter, which changes at least one illumination parameter during illumination read on ¶ 0125, (FIG. 7. A light source 658 such as a white light source, LED or laser is used to illuminate the droplet from the side of the upper substrate. The light from this source may be forced to pass through an optical filter 660 such as a band pass filter so as to illuminate the sample with only a limited range of wavelengths, and thereafter forced to reflect from a dichroic mirror 662 onto the device. Light that fluoresces from the liquid droplet may pass through the dichroic mirror 662 and be collected at the sensor (photodetector) 664. The sensor may be a single element collector such as a photodiode or photo multiplying device, or it may contain multiple elements so as to image a large area containing one or multiple droplets within the device. Imagers may be CCD, CMOS or other imaging systems. An optical filter 666 may be positioned in front of the photodetector).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the temperature control system for microfluidic device of Roberts into Tilleman in order to provide an optical filter positioned in front of the photodetector to allow fluorescent light to reach the photodetector and block any other stray light.

6.	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tilleman in view of Lai (US 20200103433).
As to claim 26, Tilleman disclose all claim limitations except explicitly disclose wherein the view system is a mirror replacement system for a commercial vehicle.
However, Lai in identify a target object teaches:
a.	wherein the view system is a mirror replacement system for a commercial vehicle read on ¶ 0079, (a method for monitoring a rate of deposition of metal debris includes irradiating one or more of tin droplets and tin debris in an extreme ultraviolet light source of an extreme ultraviolet lithography tool with non-ionizing light from a droplet illumination module. The method includes detecting light reflected and/or scattered by the one or more of the tin droplets and the tin debris. The method also includes performing particle image velocimetry, based on the detected light, to monitor a rate of an amount of the tin droplets and the tin debris depositing on a collector mirror of the extreme ultraviolet light source. In an embodiment, the method further includes adjusting one or more operating parameters of the extreme ultraviolet light source to reduce the rate. In an embodiment, the method further includes mapping the amount of tin droplets and tin debris deposited on the collector mirror and triggering a replacement mechanism to change the collector mirror based on the mapping. In an embodiment, the method further includes mapping the amount of tin droplets and tin debris deposited on the collector mirror and determining a half life time of the collector mirror based on the mapping.  Note: the mirror can be used on vehicle including the intended commercial vehicle).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the particle image velocimetry of extreme ultraviolet lithography system of Lai into Tilleman in order to provide a collector mirror 
As to claim 27, the claim is corresponding to claims 1 and 26.  Therefore, the claim is rejected for the same rationales set forth for claims 1 and 26.  Lai further discloses the fields of view I to VI of UN/ECE R46 read on ¶ 0023, (monitoring the flow pattern of the metal droplets and debris in the EUV radiation source of the EUVL system, may determine a map of an amount of debris that are deposited on the collector mirror. Based on the map of the amount of debris on the collector mirror, it may be determined when EUV collector mirror half life time is reached, when to clean the collector mirror, or when to replace the collector mirror.  Note: the fields of view UN/ECE R46   the amount of debris on the collector mirror to replace the collector mirror).  
It would have been an obvious to one having ordinary skill in the art before the effective filling date of the claim invention to since it has been held to be within the general skill of a worker in the art to select a known regulations on the basis of its suitability for the intended use as a matter of obvious engineering choice.
As to claim 28, the claim is corresponding to claims 1 and 26.  Therefore, the claim is rejected for the same rationales set forth for claims 1 and 26.  

Allowable Subject Matter
7.	Claims 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
9.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689